



Exhibit 10.2
FORM OF
RESTRICTED SHARE UNIT AGREEMENT
UNDER THE AIRCASTLE LIMITED
2014 OMNIBUS INCENTIVE PLAN
This Award Agreement (this “Restricted Share Unit Agreement”), dated as of
[__________] (the “Date of Grant”), is made by and between Aircastle Limited, a
Bermuda exempted company (the “Company”) and [___________] (the “Participant”).
Capitalized terms not defined herein shall have the meaning ascribed to them in
the Aircastle Limited 2014 Omnibus Incentive Plan (as amended from time to time,
the “Plan”). Where the context permits, references to the Company shall include
any successor to the Company.
1.     -Grant.
(a)    Restricted Share Units. The Company hereby grants to the Participant the
number of units set forth on Schedule 1 hereto in the column labeled “Restricted
Share Unit Grant” (such units, the “Restricted Share Units”). Each Restricted
Share Unit represents the right to receive one Share, subject to all of the
terms and conditions of this Restricted Share Unit Agreement and the Plan.
(b)    Other Share-Based Awards. The Company hereby grants to the Participant
dividend equivalent rights on a notional number of Shares equal to the number of
Restricted Share Units set forth on Schedule 1 hereto in the column labeled
“Restricted Share Unit Grant” (such rights, the “DERs” and such number of Shares
being the “number of DERs”), subject to all of the terms and Conditions of this
Restricted Share Unit Agreement and the Plan.
2.     Restricted Share Unit Vesting and Issuance of Shares; Restrictions.
(a)    Vesting of Restricted Share Units and Issuance of Shares. The Restricted
Share Units shall vest in installments on each vesting date set forth on
Schedule 1 hereto (each, a “Vesting Date”), subject in each case (except as
otherwise provided on Schedule 1 hereto) to the continued employment of the
Participant by the Company or one of its Subsidiaries or Affiliates, and
provided that the Participant has not given or received notice of resignation or
termination, as of each applicable Vesting Date. Shares relating to vested
Restricted Share Units shall be issued to the Participant on or as soon as
practicable following the applicable Vesting Date (subject to any requirement to
execute a release of claims), but in no event later than December 31 of the year
in which such Vesting Date occurs.
(b)    Restrictions.
(i)    Restricted Share Units. Until Shares are issued to the Participant in
respect of the Restricted Share Units as provided in Section 2(a) hereof, no
Transfer (as defined in Section 7 hereof) of the Restricted Share Units or any
of the Participant’s rights with respect to the Restricted Share Units, whether
voluntary or involuntary, by operation of law or otherwise, shall be permitted.
Unless the Administrator determines otherwise, any attempt to Transfer the
Restricted Share Units or any rights in respect of the Restricted Share Units
shall result in such Restricted Share Units and all of the rights related
thereto being immediately forfeited by the Participant without any consideration
of any kind being paid to the Participant in respect thereof, and neither the
Participant nor any of the Participant’s successors, heirs, assigns, or personal
representatives shall thereafter have any further rights or interests in such
Restricted Share Units or any of the rights related thereto.





--------------------------------------------------------------------------------





(ii)    DERs. No Transfer of the DERs or any of the Participant’s rights with
respect to the DERs, whether voluntary or involuntary, by operation of law or
otherwise, shall be permitted. Unless the Administrator determines otherwise,
any attempt to Transfer the DERs or any rights in respect of the DERs shall
result in such DERs and all of the rights related thereto being immediately
forfeited by the Participant without any consideration of any kind being paid to
the Participant in respect thereof, and neither the Participant nor any of the
Participant’s successors, heirs, assigns, or personal representatives shall
thereafter have any further rights or interests in such DERs or any of the
rights related thereto.
3.    DER Vesting and Payment Terms.
(a)    Vesting. All of the Participant’s rights to the DERs are fully vested on
the Date of Grant and the Participant shall be entitled to receive a cash
payment equal to any ordinary dividends paid to holders of Shares on the date
that such dividend is paid to the holders of Shares.
(b)    Forfeiture. Upon the issuance to the Participant of Shares in respect of
any Restricted Share Units as provided in Section 2(a) hereof, the Participant
shall forfeit to the Company the DERs with respect to an equivalent number of
Shares, without any consideration of any kind being paid to the Participant in
respect thereof, and neither the Participant nor any of the Participant’s
successors, heirs, assigns, or personal representatives shall thereafter have
any further rights or interests in such DERs or the notional Shares on which
they were granted. For DERs in respect of any Shares, the period from the Date
of Grant to the date of forfeiture pursuant to the preceding sentence is
referred to herein as the “DER Vested Period.”
(c)    Payment. If, during the DER Vested Period for any DERs, the record date
for any dividends payable in respect of the Shares occurs, then promptly
following the payment of such dividends to holders of such Shares, the Company
shall pay a bonus to the Participant in an amount equal to (x) the per-share
dividend so paid to such holders, multiplied by (y) the number of DERs held by
the Participant on such record date.
4.     -Adjustments. Pursuant to Section 5 of the Plan, in the event of a Change
in Capitalization, the Administrator shall make such equitable changes or
adjustments as it deems neces-sary or appropriate to the number and kind of
securities or other property (including cash) issued or issuable in respect of
out-standing Restricted Share Units and DERs.
5.     Notices. All notices and other communications under this Restricted Share
Unit Agreement shall be in writing and shall be given by facsimile or first
class mail, certified or registered with return receipt requested, and shall be
deemed to have been duly given three days after mailing or 24 hours after
transmission by facsimile to the respective parties, as follows: (i) if to the
Company, c/o Aircastle Advisor LLC, 300 First Stamford Place, 5th Floor,
Stamford CT 06902, Attn: General Counsel and (ii) if to the Participant, using
the contact information on file with the Company. Either party hereto may change
such party’s address for notices by notice duly given pursuant hereto.
6.     -No Obligation to Register. The Company shall be under no obligation to
register the Shares relating to the Restricted Share Units pursuant to the
Securities Act or any other federal or state securities laws.
7.     --Protections Against Violations of Agreement. No purported sale,
assignment, mortgage, hypothecation, transfer, charge, pledge, encumbrance,
gift, transfer in trust (voting or other) or other disposition of, or creation
of a security interest in or lien on, any of the Restricted Share Units or





--------------------------------------------------------------------------------





DERs or any agreement or commitment to do any of the foregoing (each, a
“Transfer”) by any holder thereof in violation of the provisions of this
Restricted Share Unit Agreement will be valid, and the Company will not transfer
any of said Restricted Share Units on its books, except with the prior written
consent of the Board of Directors of the Company (such consent shall be granted
or withheld in the sole discretion of the Board of Directors).
8.     Taxes.
(a)    The Participant understands that he or she (and not the Company) shall be
responsible for any tax liability that may arise as a result of the transactions
contem-plated by this Restricted Share Unit Agreement. The Participant shall pay
to the Company promptly upon request, and in any event at the time the
Participant recognizes taxable income in respect of the grants hereunder, or the
Company or an affiliate may at its option deduct from the Participant’s next
normal payroll, an amount equal to all applicable taxes the Company determines
it is required (or permitted) to withhold at the lowest applicable rate
determined by the Company under applicable tax laws with respect to the grants
hereunder. The Participant may satisfy the foregoing requirement by making a
payment to the Company in cash or, in his or her sole discretion, by either (i)
electing to have the Company withhold from the issuance of Shares relating to
the Restricted Share Units or (ii) by delivering to the Company Shares that the
Participant already owns, in each case having a value equal to the amount of tax
required (or permitted) to be withheld. Such Shares shall be valued at their
Fair Market Value on the date as of which the amount of tax to be withheld is
determined. Any fractional amounts shall be settled in cash.
(b)    The Participant acknowledges that the tax laws and regulations applicable
to the Restricted Share Units and DERs and the disposition of the Shares the
Participant may receive following vesting of the Restricted Share Units are
complex and subject to change, and it is the sole responsibility of the
Participant to obtain his or her own advice as to the tax treatment of the terms
of this Restricted Share Unit Agreement.


BY SIGNING THIS RESTRICTED SHARE UNIT AGREEMENT, THE PARTICIPANT REPRESENTS THAT
HE OR SHE HAS REVIEWED WITH HIS OR HER OWN TAX ADVISORS THE FEDERAL, STATE,
LOCAL AND FOREIGN TAX CONSEQUENCES OF THE TRANSACTIONS CONTEMPLATED BY THIS
RESTRICTED SHARE UNIT AGREEMENT AND THAT HE OR SHE IS RELYING SOLELY ON SUCH
ADVISORS AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY OF
ITS AGENTS. THE PARTICIPANT UNDERSTANDS AND AGREES THAT HE OR SHE (AND NOT THE
COMPANY) SHALL BE RESPONSIBLE FOR ANY TAX LIABILITY THAT MAY ARISE AS A RESULT
OF THE TRANSACTIONS CONTEMPLATED BY THIS RESTRICTED SHARE UNIT AGREEMENT.
9.    Section 409A Compliance. The intent of the parties is that the payments
and benefits under this Restricted Share Unit Agreement comply with Section 409A
of the Code to the extent subject thereto, and, accordingly, to the maximum
extent permitted, this Restricted Share Unit Agreement shall be interpreted and
administered to be in compliance therewith. Notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, the Participant
shall not be considered to have terminated employment with the Company and its
Affiliates for purposes of this Restricted Share Unit Agreement until the
Participant would be considered to have incurred a “separation from service”
within the meaning of Section 409A of the Code. Any payments described in this
Restricted Share Unit Agreement that are due within the “short-term deferral
period” as defined in Section 409A of the Code shall not be treated as





--------------------------------------------------------------------------------





deferred compensation unless applicable law requires otherwise. Notwithstanding
anything to the contrary in this Restricted Share Unit Agreement, to the extent
that any payment (including Share delivery) is to be made upon a separation from
service and such payment would result in the imposition of any individual
penalty tax and late interest charges imposed under Section 409A of the Code,
such payment shall instead be made on the first business day after the date that
is six (6) months following such separation from service (or upon the
Participant’s death, if earlier). The Company makes no representation that any
or all of the payments and benefits under this Restricted Share Unit Agreement
comply with Section 409A of the Code and makes no undertaking to preclude
Section 409A of the Code from applying to any such payments or benefits. The
Participant shall be solely responsible for the payment of any taxes and
penalties incurred under Section 409A of the Code.
10.     -Failure to Enforce Not a Waiver. The failure of the Company to enforce
at any time any provision of this Restricted Share Unit Agreement shall in no
way be construed to be a waiver of such provision or of any other provision
hereof.
11.    Confidentiality.
(a)    The Participant acknowledges that during the period of his service with
the Company he shall have access to the Company’s Confidential Information (as
defined below). All books of account, records, systems, correspondence,
documents, and any and all other data, in whatever form, concerning or
containing any reference to the works and business of the Company or its
affiliated companies shall belong to the Company and shall be given up to the
Company whenever the Company requires the Participant to do so. The Participant
agrees that the Participant shall not at any time during the term of the
Participant’s service or thereafter, without the Company’s prior written
consent, disclose to any person (individual or entity) any information or any
trade secrets, plans or other information or data, in whatever form, (including,
without limitation, (a) any financing strategies and practices, pricing
information and methods, training and operational procedures, advertising,
marketing, and sales information or methodologies or financial information and
(b) any Proprietary Information (as defined below)), concerning the Company’s or
any of its affiliated companies’ or customers’ practices, businesses,
procedures, systems, plans or policies (collectively, “Confidential
Information”), nor shall the Participant utilize any such Confidential
Information in any way or communicate with or contact any such customer other
than in connection with the Participant’s service by the Company. The
Participant hereby confirms that all Confidential Information constitutes the
Company’s exclusive property, and that all of the restrictions on the
Participant’s activities contained in this Restricted Share Unit Agreement and
such other nondisclosure policies of the Company are required for the Company’s
reasonable protection. Confidential Information shall not include any
information that has otherwise been disclosed to the public not in violation of
this Restricted Share Unit Agreement. This confidentiality provision shall
survive the termination of this Restricted Share Unit Agreement and shall not be
limited by any other confidentiality agreements entered into with the Company or
any of its Affiliates.
(b)    With respect to any Confidential Information that constitutes a “trade
secret” pursuant to applicable law, the restrictions described above shall
remain in force for so long as the particular information remains a trade secret
or for the two year period immediately following termination of the
Participant’s service for any reason, whichever is longer. With respect to any
Confidential Information that does not constitute a “trade secret” pursuant to
applicable law, the restrictions described above shall remain in force during
the Participant’s service and for the two year period immediately following
termination of Participant’s service for any reason.
(c)    The Participant agrees that the Participant shall promptly disclose to
the Company in writing all information and inventions generated, conceived or
first reduced to practice by





--------------------------------------------------------------------------------





him alone or in conjunction with others, during or after working hours, while in
the employ of the Company (all of which is collectively referred to in this
Restricted Share Unit Agreement as “Proprietary Information”); provided,
however, that such Proprietary Information shall not include (a) any information
that has otherwise been disclosed to the public not in violation of this
Restricted Share Unit Agreement and (b) general business knowledge and work
skills of the Participant, even if developed or improved by the Participant
while in the employ of the Company. All such Proprietary Information shall be
the exclusive property of the Company and is hereby assigned by the Participant
to the Company. The Participant’s obligation relative to the disclosure to the
Company of such Proprietary Information anticipated in this Section shall
continue beyond the Participant’s termination of service and the Participant
shall, at the Company’s expense, give the Company all assistance it reasonably
requires to perfect, protect and use its right to the Proprietary Information.
(d)    Pursuant to Section 7 of the Defend Trade Secrets Act of 2016 (which
added 18 U.S.C. § 1833(b)), the Participant acknowledges that her or she shall
not have criminal or civil liability under any federal or state trade secret law
for the disclosure of a trade secret that (A) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
 Nothing in this Agreement, or any other Agreement that the Participant has with
the Company or any of its Affiliates, is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by such Section. Notwithstanding anything in this RSU Award Agreement,
or any other Agreement that the Participant has with the Company or any of its
Affiliates, to the contrary, the provisions of this RSU Award Agreement do not
prohibit the Participant from voluntarily reporting violations of federal or
state law or regulation to any governmental agency or from making other
disclosures that are protected under the whistleblower provisions of federal or
state law or regulation, nor do the confidentiality obligations require the
Participant to notify the Company regarding any such reporting, disclosure or
cooperation with the government.
-12.    Governing Law. This Restricted Share Unit Agreement shall be governed by
and construed according to the laws of Bermuda.
13.    -Incorporation of Plan. The Plan is hereby incorporated by reference and
made a part hereof, and the Restricted Share Units, the DERs, and this
Restricted Share Unit Agreement shall be subject to all terms and conditions of
the Plan and this Restricted Share Unit Agreement.
14.    -Amendments; Construction. The Administrator may amend the terms of this
Restricted Share Unit Agreement prospectively or retroactively at any time, but
no such amendment shall impair the rights of the Participant hereunder without
his or her consent. To the extent the terms of Section 11 above conflict with
any prior agreement between the parties related to such subject matter, the
terms of Section 11 shall supersede such conflicting terms and control. Headings
to Sections of this Restricted Share Unit Agreement are intended for convenience
of reference only, are not part of this Restricted Share Unit Agreement and
shall have no effect on the interpretation hereof.
15.    -Survival of Terms. This Restricted Share Unit Agreement shall apply to
and bind the Participant and the Company and their respective permitted
assignees and transferees, heirs, legatees, executors, administrators and legal
successors.
16.    -Rights as a Shareholder. Until Shares have been issued to the
Participant in accordance with Section 2(a), the Participant shall not have any
of the rights of a shareholder with respect to Restricted Share Units.
Accordingly, the Participant shall not have the right to vote the Restricted





--------------------------------------------------------------------------------





Share Units. The grant of DERs with respect to a notional number of Shares shall
not confer on the Participant any rights whatsoever as a shareholder of any such
Shares.
17.    -Agreement Not a Contract for Services. Neither the Plan, the granting of
the Restricted Share Units or the DERs, this Restricted Share Unit Agreement nor
any other action taken pursuant to the Plan shall constitute or be evidence of
any agree-ment or understanding, express or implied, that the Participant has a
right to continue to provide services as an officer, director, employee,
consultant or advisor of the Company or any Subsidiary or Affiliate for any
period of time or at any specific rate of compensation.
18.    -Authority of the Administrator; Disputes. The Administrator shall have
full authority to interpret and construe the terms of the Plan and this
Restricted Share Unit Agreement. The determination of the Administrator as to
any such matter of interpretation or construction shall be final, binding and
conclusive.
19.    Severability. Should any provision of this Restricted Share Unit
Agreement be held by a court of competent jurisdiction to be unenforceable, or
enforceable only if modified, such holding shall not affect the validity of the
remainder of this Restricted Share Unit Agreement, the balance of which shall
continue to be binding upon the parties hereto with any such modification (if
any) to become a part hereof and treated as though contained in this original
Restricted Share Unit Agreement.
20.    Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Restricted Share Unit Agreement. The Participant has read and
understands the terms and provisions of the Plan and this Restricted Share Unit
Agreement, and accepts the Restricted Share Units and DERs subject to all the
terms and conditions of the Plan and this Restricted Share Unit Agreement. The
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under this Restricted Share Unit Agreement.


[Signature Page Follows]

























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Share Unit Agreement on the day and year first above written.


AIRCASTLE LIMITED


By     
Name     
Title     




[NAME OF PARTICIPANT]




___________________________________














Schedule 1


Vesting Schedule:


 
Aircastle Limited
 
 
 
 
Restricted Share Unit Grant Summary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Restricted
 
Vesting Dates
 
Name
 
Share Unit Grant
 
2018
2019
2020
 
 
 
[________]
 
[________]
[________]
[________]





Except as otherwise provided in this Schedule 1, upon termination of the
Participant’s employment with the Company and its Subsidiaries and Affiliates
for any reason, any Restricted Share Units which have not already vested shall
immediately expire without consideration of any kind and neither the Participant
nor any of the Participant’s successors, heirs, assigns, or personal
representatives shall thereafter have any further rights or interests in such
Restricted Share Units, and any notice period following the date on which the
Participant gave or received notice of termination of employment shall be
disregarded for purposes of the vesting of the Restricted Share Units.


Notwithstanding the foregoing:
(w)    upon termination of the Participant’s employment with the Company and its
Subsidiaries and Affiliates for any reason (other than by the Company for Cause
(as defined in the Participant’s employment agreement)) on or following
_________2018, any unvested Restricted Share Units will continue to vest in
installments on the Vesting Dates set forth above and Shares will be issued to
the Participant, in each case as set forth in Section 2(a) hereof, subject to
the Participant’s execution (and non-revocation) of a separation agreement
prepared by the Company (or any Subsidiary or Affiliate)





--------------------------------------------------------------------------------





within sixty (60) days following the date of such termination of employment,
which includes, inter alia, a general release of claims;
(x)    in the event that the Participant’s employment with the Company or a
Subsidiary or Affiliate is terminated prior to _________ 2018, by the Company
without Cause (as defined in the Participant’s employment agreement) or by the
Participant with Good Reason (as defined in the Participant’s employment
agreement), then any unvested Restricted Share Units will continue to vest in
installments on the Vesting Dates set forth above and Shares will be issued to
the Participant, in each case as set forth in Section 2(a) hereof, subject to
the Participant’s execution (and non-revocation) of a separation agreement
prepared by the Company (or any Subsidiary or Affiliate) within sixty (60) days
following the date of such termination of employment, which includes, inter
alia, a general release of claims;
(y)    in the event that the Participant's employment is terminated (A) by the
Company without Cause (as defined in the Participant’s employment agreements),
(B) as a result of the Company’s non-renewal of the Participant’s term of
employment or (C) by the Participant for Good Reason (as defined in the
Participant’s employment agreement), in each case within 12 months following a
Change of Control, then 100% of the Restricted Share Units that are not vested
as of the date of such termination shall immediately vest and Shares shall be
issued to the Participant on the date of such termination; and
(z)     in the event that the Participant’s employment with the Company or a
Subsidiary or Affiliate is terminated as a result of the death or Disability of
the Participant, then 100% of the Restricted Share Units that are not vested as
of the date of such termination shall immediately vest and Shares shall be
issued to the Participant or his/her heirs, assigns or personal representatives,
as the case may be, within 60 days following the date of such termination.









